DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-33 and 104-112 are rejected under 35 U.S.C. 102a1 as being anticipated by Adams et al. (WO 2017/074959A1 – hereafter ‘959).
‘959 discloses a microfluidic chip (Abstract) that includes the following limitations for claim 109: 
“An assembly”: ‘959 discloses a microbial purification system (Fig. 1) that is being interpreted as the assembly of the instant application.  
“an inlet reservoir”: ‘959 discloses a culture medium reservoir (reservoir 115; Fig. 1; [0114]) that is being interpreted as an inlet reservoir. 
“an outlet reservoir connected by a shortcut channel”:  ‘959 discloses a waste reservoir (reservoir 155; Fig. 1; [0114]) that is connected to the inlet reservoir via a channel (i.e. a shortcut channel; Fig. 1; [0114]).  
“said shortcut channel containing a valve”: The shortcut channel contains a valve (valve 140; Fig. 1; [0114]).  
“said inlet and outlet reservoirs in fluid communication with a microfluidic device”: The inlet and outlet reservoirs (Fig. 1; reservoirs 115 & 155) are connected to microfluidic chips (chips 135; Fig. 1; [0114]).  
“the inlet reservoir comprising fluid”: The inlet reservoir of ‘959 contains a fluid ([0114]). 
For claim 110, the valve of ‘959 is fully capable of keeping fluid from flowing from the inlet reservoir to the outlet reservoir when closed.  
For claim 111, the assembly of ‘959 moves the fluid via pressure (Fig. 1; [0114]).  
For claims 112, the valve of ‘959 is a check valve (valve 140; Fig. 1; [0114]).  
‘959 discloses the following limitations for claim 31: 
“A method of recirculating culture media through microfluidic devices”: ‘959 discloses a method for culturing cells that includes directing/redirecting fluid back to the cell culture reservoir ([0114]).  
“providing an assembly”: ‘959 provides the assembly of the instant claim (Fig. 1). 
“one or more reservoirs comprising a cell culture media in fluidic communication with one or more fluidic devices”: 959 discloses a culture medium reservoir (reservoir 115; Fig. 1; [0114]) that is being interpreted as one of the reservoirs.  
“the microfluidic device includes cells on a surface”: ‘959 discloses that the microfluidic chip (chip 135) includes a membrane ([0074]) that would have cells on the surface.  
“inlet and outlet ports, said inlet and outlet ports in fluidic communication with a recirculation pathway, said cells perfused with fluid”: The microfluidic chips of ‘959 (chips 135; Fig. 1) have an inlet and outlet ([0114]) that are in fluidic connection with the recirculation pathway (Fig. 1) and perfuse the cells with fluid. 
“causing culture media in said one or more reservoirs to flow into said one or more microfluidic devices, thereby causing fluid to exit said outlet port of said one or more microfluidic devices and enter said recirculation pathway.
For claims 32 and 33, ‘959 discloses the step where the surface is a microchannel that also includes a membrane ([0072]; [0114]).  
‘959 discloses the following limitations for claim 31: 
“A method of recirculating culture media through microfluidic devices”: ‘959 discloses a method for culturing cells that includes directing/redirecting fluid back to the cell culture reservoir ([0114]).  
“providing an assembly”: ‘959 provides the assembly of the instant claim (Fig. 1). 
“one or more reservoirs comprising a cell culture media in fluidic communication with one or more fluidic devices”: 959 discloses a culture medium reservoir (reservoir 115; Fig. 1; [0114]) that is being interpreted as one of the reservoirs.  
“the microfluidic device includes cells on a surface”: ‘959 discloses that the microfluidic chip (chip 135) includes a membrane ([0074]) that would have cells on the surface.  
“inlet and outlet ports, said inlet and outlet ports in fluidic communication with a recirculation pathway, said cells perfused with fluid”: The microfluidic chips of ‘959 (chips 135; Fig. 1) have an inlet and outlet ([0114]) that are in fluidic connection with the recirculation pathway (Fig. 1) and perfuse the cells with fluid. 
“causing culture media in said one or more reservoirs to flow into said one or more microfluidic devices, thereby causing fluid to exit said outlet port of said one or more microfluidic devices and enter said recirculation pathway.”: ‘959 
For claims 32 and 33, ‘959 discloses the step where the surface is a microchannel that also includes a membrane ([0072]; [0114]).  
‘959 discloses the following limitations for claim 104: 
“A method of recirculating culture media through microfluidic devices”: ‘959 discloses a method for culturing cells that includes directing/redirecting fluid back to the cell culture reservoir ([0114]).  
“providing an assembly”: ‘959 provides the assembly of the instant claim (Fig. 1). 
“an inlet reservoir”: ‘959 discloses a culture medium reservoir (reservoir 115; Fig. 1; [0114]) that is being interpreted as an inlet reservoir. 
“an outlet reservoir connected by a shortcut channel”:  ‘959 discloses a waste reservoir (reservoir 155; Fig. 1; [0114]) that is connected to the inlet reservoir via a channel (i.e. a shortcut channel; Fig. 1; [0114]).  
“said shortcut channel containing a valve”: The shortcut channel contains a valve (valve 140; Fig. 1; [0114]).  
“said inlet and outlet reservoirs in fluid communication with a microfluidic device”: The inlet and outlet reservoirs (Fig. 1; reservoirs 115 & 155) are connected to microfluidic chips (chips 135; Fig. 1; [0114]).  
“the inlet reservoir comprising fluid
 “inlet and outlet ports, said inlet and outlet ports in fluidic communication with a recirculation pathway, said cells perfused with fluid”: The microfluidic chips of ‘959 (chips 135; Fig. 1) have an inlet and outlet ([0114]) that are in fluidic connection with the recirculation pathway (Fig. 1) and perfuse the cells with fluid. 
“causing culture media in said one or more reservoirs to flow into said one or more microfluidic devices, thereby causing fluid to exit said outlet port of said one or more microfluidic devices and enter said recirculation pathway.”: ‘959 discloses the step where the fluid from the cell culture media reservoir (reservoir 114; Fig. 1) flows through the chips and enters the recirculation pathway (Fig. 1; [0114]).  
“causing said valve to open, thereby permitting said recirculated fluid in said outlet reservoir to move through said shortcut channel to said inlet reservoir”: ‘959 discloses the step of opening the valve ([0114]; [0086]) which would result in permitting fluid from the outlet to move to the inlet.  
“causing said valve to close”: ‘959 also discloses closing the valve ([0114]; [0086]).  
“flowing said recirculated fluid in said inlet reservoir into said inlet port of said microfluidic device”: ‘959 discloses flowing the recirculated fluid from the inlet reservoir to the inlet of the chip (Fig. 1; [0114]).  
For claim 105, ‘959 discloses that step b) is performed with pressure (Fig. 1; [0114]) since the reservoir is pressurized.  
For claim 106, ‘959 discloses using a check valve ([0086]; [0114]).  
For claim 107, the step of moving fluid into the inlet reservoir is being interpreted as the path of least resistance when the valve is open ([0114]).  
For claim 108, ‘959 discloses the step of having cells within each chip ([0054]).  
Therefore, ‘959 meets the limitations of claims 31-33 and 104-112.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cannon et al. (US 2002/0146817 A1) discloses a bio-culture platform that includes an inlet and outlet reservoir, valves and a bioreactor, but does not mention that the bioreactor is a microfluidic device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799